         Case 1:07-cv-02419-JMF Document 219 Filed 10/29/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



                             )
SECURITIES AND EXCHANGE      )
COMMISSION                   )
                             )
            Plaintiff,       )
                             )
                             )                         Case No. 1:07-cv-02419 (JMF)
  v.                         )
                             )
COLLINS & AIKMAN             )
CORPORATION, DAVID A.        )
STOCKMAN, J. MICHAEL STEPP,  )
GERALD E. JONES, DAVID R.    )
COSGROVE, ELKIN B. MCCALLUM, )
PAUL C. BARNABA, JOHN G.     )
GALANTE, CHRISTOPHER M.      )
WILLIAMS, AND THOMAS V.      )
                             )
GOUGHERTY,

                Defendants.


                        [PROPOSED] ORDER TO DISBURSE
                    FUNDS TO PAY ESTIMATED TAX LIABILITIES

       The Court, having reviewed the Securities and Exchange Commission’s Motion to

Disburse Funds to Pay Estimated Tax Liabilities for the second quarter of 2020, and the

supporting Declaration of Jude P. Damasco In Support of Request to Make Tax Payment

(“Declaration”), and for good cause shown,

      IT IS HEREBY ORDERED:

         1. The Clerk of the Court shall issue a check on the Court Registry Investment System

             (“CRIS”) Account Number 1:07-cv-02419 under the case name designation “SEC v.

             Collins & Aikman, et al.,” for the amount of $6,500.00 payable to “Miller Kaplan

             Arase LLP SEC Trust Account” for the payment of federal estimated tax liabilities

                                               1
             Case 1:07-cv-02419-JMF Document 219 Filed 10/29/20 Page 2 of 2



                  for the second quarter of 2020 as provided in the Declaration of Jude Damasco. The

                  check shall contain the notation “SEC v. Collins & Aikman Fair Fund” Case No.

                  1:07-cv-02419, EIN XX-XXX3645, second quarter of 2020 Federal Estimated Tax

                  Liability.

              2. The Clerk shall send the check by certified mail to:

                   Miller Kaplan Arase LLP
                   275 Battery Street, Suite 1800
                   San Francisco, CA 94111

                  The Commission’s counsel shall provide to the Court Registry the necessary
                  overnight shipping information and the SEC’s billing number.



                  29 2020
   Dated: October __,

                                                        ____________________________
The Clerk of Court is directed to terminate             United States District Court Judge
ECF No. 217. SO ORDERED.                                    Hon. Jesse M. Furman




                                                    2
